DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art generally teaches semiconductor devices including a region of a semiconductor material comprising a first conductivity type, a first major surface, a second major surface opposite to the first major surface, and an active region and a termination region as is generally known in the art, e.g. U.S. Patent Application Publication Number 2016/0260844 A1 or U.S. 2016/0260845 both to Quddus et al. as cited by Applicant. Prior art generally teaches a first active trench extending from a first major surface into the region of semiconductor material to a first depth and a first conductive structure (e.g. gate or field plate) within the first active trench and electrically isolated from the region of semiconductor material by a first dielectric structure (e.g. gate dielectric), e.g. U.S. Patent Number 6,396,090 B1 to Hsu et al. as cited by Applicant. Prior art generally teaches forming a termination structure disposed in the termination region comprising a first termination trench extending from a first major surface (upper surface) into the region of the semiconductor material to a second depth and a second conductive structure within the first termination trench and electrically isolated from the region of semiconductor material by a second dielectric structure (similar to trenched gate structures) and a dielectric layer disposed overlying the first major surface (upper surface) overlapping the first termination trench to provide the termination structure as an electrically floating structure, e.g. U.S. Patent Number 8,723,317 B2 to Hsieh Fig. 4.  Although prior art e.g. U.S. Patent Application Publication et al. teaches (e.g. FIG. 1) three (or more) conductive structures (169a-169e, ¶ [0038]) in the termination region, prior art fails to reasonably teach or suggest e.g. wherein the third conductive structure comprises: a first conductive spacer disposed proximate to the first side surface of the first termination trench; and a second conductive spacer disposed proximate to the second side surface of the first termination trench; and a dielectric layer disposed overlying the first major surface, the first termination trench, the first conductive spacer, and the second conductive spacer; a contact region disposed adjacent the first major surface on opposing sides of the first active trench; and a first conductive layer disposed overlying the first major surface and electrically coupled to the contact region and overlapping at least a portion of the termination structure, together with all the other limitations of claim 1 as claimed or similarly in claim 11 as claimed.  Claims 2-10,12-16 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 or 11 accordingly.
Additionally, prior art fails to reasonably teach or suggest 30a dielectric layer disposed overlying a portion of the first major surface and overlapping the first conductive spacer; -71-ONS02650CCP01US providing a first doped region comprising a second conductivity type opposite the first conductive type in the region of semiconductor material adjacent to the first lower surface of the first termination trench; providing a contact structure having a first portion disposed adjacent to the first 5major surface on opposing sides of the first active trench; and providing a first conductive layer disposed overlying the first major surface and electrically coupled to the first portion and the second portion of contact structure and electrically coupled to the first doped region, together with all of the limitations of the method of claim 17 as claimed and claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891